COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                              NO. 02-11-00328-CR


LORENZO WILSON                                                    APPELLANT

                                      V.

THE STATE OF TEXAS                                                     STATE


                                   ----------

          FROM THE 432ND DISTRICT COURT OF TARRANT COUNTY

                                   ----------

                       MEMORANDUM OPINION1
                                   ----------

      Appellant Lorenzo Wilson entered an open plea of guilty to sexual assault

of a child under seventeen years of age.         See Tex. Penal Code Ann.

§ 22.011(a)(2) (West 2011).    After accepting his guilty plea, the trial court

deferred sentencing until a presentence investigation report could be prepared.

After a sentencing hearing, the trial court sentenced Wilson to ten years’

confinement.

      1
      See Tex. R. App. P. 47.4.
      Wilson’s court-appointed appellate counsel has filed a motion to withdraw

as counsel and a brief in support of that motion. Counsel’s brief and motion meet

the requirements of Anders v. California2 by presenting a professional evaluation

of the record demonstrating why there are no arguable grounds for relief. This

court afforded Wilson the opportunity to file a brief on his own behalf, but he did

not do so.

      As the reviewing court, we must conduct an independent evaluation of the

record to determine whether counsel is correct in determining that the appeal is

frivolous. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991);

Mays v. State, 904 S.W.2d 920, 923 (Tex. App.—Fort Worth 1995, no pet.). Only

then may we grant counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S.
75, 82–83, 109 S. Ct. 346, 351 (1988).

      We have carefully reviewed the record and counsel’s brief. We agree with

counsel that this appeal is wholly frivolous and without merit; we find nothing in

the record that arguably might support an appeal. See Bledsoe v. State, 178
S.W.3d 824, 827–28 (Tex. Crim. App. 2005). Accordingly, we grant counsel’s

motion to withdraw and affirm the trial court’s judgment.




                                                   SUE WALKER
                                                   JUSTICE


      2
       386 U.S. 738, 87 S. Ct. 1396 (1967).


                                         2
PANEL: LIVINGSTON, C.J.; WALKER and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: January 19, 2012




                                 3